
	

113 S2735 IS: To provide for an extension of the Internet Tax Freedom Act.
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2735
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mr. Pryor (for himself and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide for an extension of the Internet Tax Freedom Act.
	
	
		1.Extension of Internet Tax Freedom Act(a)In
		generalSection 1101(a) of the
		Internet Tax Freedom Act (47 U.S.C. 151 note) is amended by striking
		November 1, 2014 and inserting December 31,
		2014.
			(b)Grandfathering
		of States that tax Internet accessSection 1104(a)(2)(A) of such
		Act is amended by striking November 1, 2014 and inserting
		December 31, 2014.
			
